EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Kelton (Reg. No. 54,214) on May 18, 2021.
The application has been amended as follows: 
In the claims:

1. 	(Currently Amended) A method of clock signal control in a processor, the method comprising: 
selecting a first clock generator, the first clock generator configured to generate a first clock signal, to provide a processor clock signal for executing an application; 
detecting a threshold event indicating that the application has exceeded a power budget allocated for its execution; 
selecting a second clock generator, the second clock generator configured to generate a second clock signal, to provide the processor clock signal for executing the application, wherein the frequency of the processor clock signal provided by the second clock generator is less than the frequency of the processor clock signal provided by the first clock generator; 
reducing the frequency of the first clock signal generated by the first clock generator while the processor clock signal is being provided from the second clock generator; and 
after a predetermined time from selecting the second clock generator, reselecting the first clock generator to provide the processor clock signal, wherein the step of reducing the frequency of the first clock signal includes reducing the frequency by a predetermined amount first clock signal generated by the first clock generator.

2. 	(Canceled)

3. 	(Canceled)

4.	(Currently Amended) The method as claimed in claim 1 wherein a start value of the frequency of the first clock signal generated by the first clock generator is between 1 GHz and 1.6 GHz.

5.	(Currently Amended) The method according to claim 1 wherein the frequency of the second clock signal generated by the second clock generator is constant during execution of the application.

6.	(Currently Amended) The method according to claim 1 wherein the frequency of the second clock signal generated by the second clock generator is a fraction of the frequency of the first clock signal generated by the first clock generator.

7.	(Currently Amended) A method  of clock signal control in a processor, the method comprising: 
selecting a first clock generator, the first clock generator configured to generate a first clock signal, to provide a processor clock signal for executing an application; 
detecting a threshold event indicating that the application has exceeded a power budget allocated for its execution; 
selecting a second clock generator, the second clock generator configured to generate a second clock signal, to provide the processor clock signal for executing the application, wherein the frequency of the processor clock signal provided by the second clock generator is less than the frequency of the processor clock signal provided by the first clock generator; 
reducing the frequency of 
after a predetermined time from selecting the second clock generator, reselecting the first clock generator to provide the processor clock signal, wherein the frequency of the second clock signal generated by the second clock generator is in the range of 500 MHz to 800 MHz.

8. 	(Canceled)

9. 	(Currently Amended) The method according to claim 1 wherein selecting the second clock generator comprises detecting that a selection value has been written into a register of the processor.

10. 	(Canceled)

11. 	(Currently Amended) The method according to claim 1 wherein reducing the frequency of the first clock signal generated by the first clock generator comprises adjusting configuration settings of the first clock generator via an adjustment input.

12. 	(Canceled)

13. 	(Canceled)



15. 	(Previously Presented) A computer system comprising: 
a first clock generator configured to generate a first clock signal; 
a second clock generator configured to generate a second clock signal which has a frequency lower than that of the first clock signal; 
switching circuitry configured to provide either the first clock signal or the second clock signal to a processor; 
monitoring circuitry configured to detect a threshold event indicating that an application running on the processor has exceeded a power budget; and 
controlling circuitry configured to, responsive to detection of the threshold event, cause the first clock generator to reduce the frequency of the first clock signal and to cause the switching circuitry to provide the second clock signal to the processor while the frequency of the first clock signal is reduced, wherein a start value of the frequency of the first clock signal generated by the first clock generator is between 1 GHz and 1.6 GHz.

16. 	(Currently Amended) The computer system according to claim 15 wherein the first or the second clock generator is implemented as a phase locked loop.

17. 	(Currently Amended) The computer system according to claim 15 wherein the first clock generator has an adjustment input selectable by the controlling circuitry to adjust the frequency of the first clock signal.

18. 	(Currently Amended) The computer system according to claim 15 wherein the frequency of the second clock signal is maintained at a constant value for a period of execution of the application.

19. 	(Currently Amended) The computer system according to claim 15 comprising a logic gate having: 
a first input configured to receive from the monitoring circuitry an alert which is asserted to indicate detection of the threshold event, and 
a second input configured to receive a value determined by the controlling circuitry, the logic gate being such that the second clock generator is selected if either of the first or second input is asserted.

20. 	(Currently Amended) The computer system according to claim 15 comprising a register into which a value is written by the controlling circuitry.

21. 	(Currently Amended) The computer system according to claim 15 wherein the monitoring circuitry comprises a power management integrated circuit.

22. 	(Currently Amended) The computer system according to claim 15 wherein the monitoring circuitry comprises an ammeter and wherein the threshold event comprises an over current event indicating that the processor is drawing a current in excess of a current threshold when executing the application.

23. 	(Currently Amended) The computer system according to claim 15 wherein the switching circuitry comprises a multiplexor having first and second inputs connected respectively to outputs of the first and second clock generators.

24.	(Canceled)



26. 	(Previously presented) A non-transitory machine readable medium having stored thereon instructions for performing a method comprising machine executable code which when executed by a processor, causes the processor to: 
receive an alert indicating a power budget threshold is exceeded by an application executing at a first operating frequency according to a processor clock received from a first clock generator; 
generate a clock adjustment signal to adjust the first clock generator in response to the alert; 
select a second clock generator to provide the processor clock during a first time in which the first clock generator is adjusted; 
after the first time has elapsed, select the first clock generator to provide the processor clock at a second operating frequency lower than the first operating frequency; and 
after a second time has elapsed without the power budget threshold being exceeded, adjust the first clock generator to a third operating frequency, which is between the first operating frequency and the second operating frequency.

27. 	(Currently Amended) The non-transitory machine readable medium as claimed in claim 26, wherein the machine executable code further causes the processor to: 
select the second clock generator to provide the processor clock during the second time.

28. 	(Previously Presented) A method comprising: 
receiving an alert indicating a power budget threshold is exceeded by an application executing at a first operating frequency according to a processor clock received from a first clock generator; 

selecting a second clock generator to provide the processor clock during a first time in which the first clock generator is adjusted; 
after the first time has elapsed, selecting the first clock generator to provide the processor clock at a second operating frequency lower than the first operating frequency; and 
after a second time has elapsed without the power budget threshold being exceeded, adjusting the first clock generator to a third operating frequency, which is between the first operating frequency and the second operating frequency.

29. 	(Previously Presented) The method of claim 28, further comprising: selecting the second clock generator to provide the processor clock during the second time.

30. 	(Previously Presented) The method of claim 28, wherein the alert is asserted while the application exceeds its power budget threshold and for a fixed delay thereafter.

31. 	(Currently Amended) A method of clock signal control in a processor, the method comprising: 
selecting a first clock generator, the first clock generator configured to generate a first clock signal, to provide a processor clock signal for executing an application; 
detecting a threshold event indicating that the application has exceeded a power budget allocated for its execution; 
selecting a second clock generator, the second clock generator configured to generate a second clock signal, to provide the processor clock signal for executing the application, wherein the frequency of the processor clock signal provided by the second clock generator is less than the frequency of the processor clock signal provided by the first clock generator; 
the first clock signal generated by the first clock generator while the processor clock signal is being provided from the second clock generator; and 
after a predetermined time from selecting the second clock generator, reselecting the first clock generator to provide the processor clock signal; 
wherein reducing the frequency of the first clock signal generated by the first clock generator includes waiting for the predetermined time for the reduced clock frequency to stabilise.

32.	(Currently Amended) The method according to claim 31 wherein reducing the frequency of the first clock signal generated by the first clock generator reduces the frequency by a predetermined amount during the predetermined time.

33.	(Currently Amended) The method according to claim 31, wherein the frequency of the second clock signal generated by the second clock generator is constant during execution of the application.

34.	(Currently Amended) The method according to claim 31, wherein the frequency of the second clock signal generated by the second clock generator is a fraction of the frequency of the first clock signal generated by the first clock generator.

36.	(Currently Amended) The method according to claim 31, wherein reducing the frequency of the first clock signal generated by the first clock generator comprises adjusting configuration settings of the first clock generator via an adjustment input.

37. 	(Currently Amended) A method of clock signal control in a processor, the method comprising: 
, the first clock generator configured to generate a first clock signal, to provide a processor clock signal for executing an application; 
detecting a threshold event indicating that the application has exceeded a power budget allocated for its execution; 
selecting a second clock generator, the second clock generator configured to generate a second clock signal, to provide the processor clock signal for executing the application, wherein the frequency of the processor clock signal provided by the second clock generator is less than the frequency of the processor clock signal provided by the first clock generator; 
reducing the frequency of the first clock signal generated by the first clock generator while the processor clock signal is being provided from the second clock generator; and 
after a predetermined time from selecting the second clock generator, reselecting the first clock generator to provide the processor clock signal, wherein detecting the threshold event includes detecting that a current drawn by the processor in executing the application has exceeded a current threshold set based on the power budget.

38. 	(Currently Amended) The method according to claim 37 wherein reducing the frequency of the first clock signal generated by the first clock generator reduces the frequency by a predetermined amount during the predetermined time.

39. 	(Currently Amended) The method according to claim 37, wherein the frequency of the second clock signal generated by the second clock generator is constant during execution of the application.

40. 	(Currently Amended) The method according to claim 37, wherein the frequency of the second clock signal generated by the second clock generator is a fraction of the frequency of the first clock signal generated by the first clock generator.

41.	(Previously Presented) The method according to claim 37, wherein selecting the second clock generator comprises detecting that a selection value has been written into a register of the processor.

42. 	(Currently Amended) The method according to claim 37, wherein reducing the frequency of the first clock signal generated by the first clock generator comprises adjusting configuration settings of the first clock generator via an adjustment input.

43. 	(Currently Amended) A method of clock signal control in a processor, the method comprising: 
selecting a first clock generator, the first clock generator configured to generate a first clock signal, to provide a processor clock signal for executing an application; 
detecting a threshold event indicating that the application has exceeded a power budget allocated for its execution; 
selecting a second clock generator, the second clock generator configured to generate a second clock signal, to provide the processor clock signal for executing the application, wherein the frequency of the processor clock signal provided by the second clock generator is less than the frequency of the processor clock signal provided by the first clock generator; 
initiating a reduction of the frequency of the first clock signal generated by the first clock generator while the processor clock signal is being provided from the second clock generator; and 
after a predetermined time from selecting the second clock generator, reselecting the first clock generator to provide the processor clock signal, wherein selecting the second clock generator is carried out responsive to detection that an alert signal has been asserted at a detection input of the processor, and wherein reselecting the first clock generator is carried out before the frequency of the first clock signal generated by the first clock generator is 

44. 	(Currently Amended) The method according to claim 43 further comprising asserting the alert signal responsive to detecting the threshold event, the alert signal being asserted while the application exceeds its power budget and for a fixed delay thereafter, after which it is de-asserted.

45. 	(Currently Amended) A method of clock signal control in a processor, the method comprising: 
selecting a first clock generator, the first clock generator configured to generate a first clock signal, to provide a processor clock signal for executing an application; 
detecting a threshold event indicating that the application has exceeded a power budget allocated for its execution; 
selecting a second clock generator, the second clock generator configured to generate a second clock signal, to provide the processor clock signal for executing the application, wherein the frequency of the processor clock signal provided by the second clock generator is less than the frequency of the processor clock signal provided by the first clock generator; 
reducing the frequency of the first clock signal generated by the first clock generator while the processor clock signal is being provided from the second clock generator; 
after a predetermined time from selecting the second clock generator, reselecting the first clock generator to provide the processor clock signal; and 
after a time period at least an order of magnitude greater than the predetermined time, increasing the frequency of the first clock signal generated by the first clock generator to a 

46. 	(Currently Amended) The method according to claim 45 wherein reducing the frequency of the first clock signal generated by the first clock generator reduces the frequency by a predetermined amount during the predetermined time.

47. 	(Currently Amended) The method according to claim 45, wherein the frequency of the second clock signal generated by the second clock generator is constant during execution of the application.

48. 	(Currently Amended) The method according to claim 45, wherein the frequency of the second clock signal generated by the second clock generator is a fraction of the frequency of the first clock signal generated by the first clock generator.

49. 	(Previously Presented) The method according to claim 45, wherein selecting the second clock generator comprises detecting that a selection value has been written into a register of the processor.

50. 	(Currently Amended) The method according to claim 45, wherein reducing the frequency of the first clock signal generated by the first clock generator comprises adjusting configuration settings of the first clock generator via an adjustment input.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
[Fig. 5]:
selecting a first clock generator to provide a processor clock signal for executing an application [step 502: select first clock source]; 
detecting a threshold event indicating that the application has exceeded a power budget allocated for its execution [step 504: determination to switch to second operating mode; para. 0056: “Mode 401 transitions low at time t4, indicating a switch to a reduced power mode.”; para. 0059 (temperature is a measurement of power consumption): “For example, if SoC 100 includes a temperature sensor, temperature changes may be monitored and CGU 200 may be switched between higher accuracy and reduced power modes based on the temperature measurements.”]; 
selecting a second clock generator to provide the processor clock signal for executing the application [step 505: switch to second clock source], wherein the frequency of the processor clock signal provided by the second clock generator is less than the frequency of the processor clock signal provided by the first clock generator [para. 0056: “Control circuit 205 selects slow_clock 403 as the output of MUX 207, and therefore as the source for sel_clock 404.”]; 
reducing the frequency of a clock signal generated by the first clock generator while the processor clock signal is being provided from the second clock generator [Fig. 4: fast_clock 402 suspended between t4 and t5; para. 0056: “In some embodiments, fast_clock 402 may be disabled, either at the clock source for SoC 100 or disabled for portions of SoC 100, including CGU 200.  In the current embodiment, fast_clock 402 is disabled after the switch to slow_clock 403 and a current comparison cycle in comparison unit 203 is aborted.”]; and 
after a predetermined time from selecting the second clock generator, reselecting the first clock generator to provide the processor clock signal [para. 0079: “The value of mode_signal 210 may change during the operation of CGU 200 in the reduced power mode.  The change may be requested by a functional block of SoC 100 in FIG. 1.  For example, power management 104 may request the higher accuracy mode due to a switch to a power supply signal with a fluctuating voltage level.  If the value of mode_signal 210 does not change, then the method may return to block 607 to continue comparisons using slow_clock signal 213.  Otherwise, the method may move to block 611 to prepare for the switch back to the higher accuracy mode.”].
Grundvig, U.S. Patent No. 5,844,435, discloses a step of reducing the frequency of the clock signal generated by the first clock generator comprises adjusting configuration settings of the first clock generator via an adjustment input [Fig. 1: high accuracy oscillator 12 and disable input].
Nobunaga, U.S. Patent No. 7,231,537, discloses a step of selecting a second clock generator by detecting that a selection value has been written into a register of the processor [col. 3, lines 33-45: “The delayed clock, CLK_FDA, is output from the clock delay circuit 103 and input to a clock multiplexer circuit 105.  The standard clock, CLK_STD, is also input to the clock multiplexer circuit 105.  A standard mode select output (STD_MODE) from the mode/configuration register 101 is used as a selection signal for the multiplexer 105.  In one embodiment, when STD_MODE is a logical high signal, the standard clock is selected.  When STD_MODE is a logical low signal, the fast data access clock (CLK_FDA) is selected to be output from the multiplexer 105.  Alternate embodiments use inverse logic states for the STD_MODE signal to select between the standard clock and the fast data access mode clock.”].
The prior art of record does not teach or suggest, alone or in combination, the disclosed method with the additional steps of:

wherein the step of reducing the frequency of the first clock signal includes reducing the frequency by a predetermined amount during the predetermined time, and wherein the predetermined amount is between 1% and 5% of a starting value of the frequency of the first clock signal generated by the first clock generator
wherein the frequency of the second clock signal generated by the second clock generator is in the range of 500 MHz to 800 MHz
wherein a start value of the frequency of the first clock signal generated by the first clock generator is between 1 GHz and 1.6 GHz
after a second time has elapsed without the power budget threshold being exceeded, adjust the first clock generator to a third operating frequency, which is between the first operating frequency and the second operating frequency
wherein reducing the frequency of the first clock signal generated by the first clock generator includes waiting for the predetermined time for the reduced clock frequency to stabilize
wherein detecting the threshold event includes detecting that a current drawn by the processor in executing the application has exceeded a current threshold set based on the power budget
but wherein reselecting the first clock generator is carried out before the frequency of the first clock signal generated by the first clock generator is reduced, such that when the first clock generator is reselected the processor clock signal is at the same clock frequency
after a time period at least an order of magnitude greater than the predetermined time, increasing the frequency of the first clock signal generated by the first clock generator to a higher value to determine whether the application can be executed at a higher processor clock frequency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov